Case 3:21-cv-11632-BRM-LHG Document1 Filed 05/21/21 Page 1 of 7 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALICE HILLIARD,
51 Liberty Street
Trenton, NJ 08611

and
RUTH JORDAN
20 Fell Street
Trenton, NJ 08638
Plaintiffs
V.
STATE OF NEW JERSEY,

SUPERIOR COURT
MERCER VICINAGE, CRIMINAL
DIVISION,
400 South Warren Street
P.O. Box 8068
Trenton, NJ 08650-0068
Defendant

 

Civil Action No.

COMPLAINT

Plaintiffs, Alice Hilliard and Ruth Jordan, by way of complaint against the defendant,

State of New Jersey, Superior Court, Mercer Vicinage, Criminal Division (hereinafter "Superior

Court"), hereby allege and say:

PARTIES

1. Plaintiff Alice Hilliard is an adult resident of the State of New Jersey with a

residence at 51 Liberty Street in Trenton, New Jersey, 08611.

2. Plaintiff Ruth Jordan is an adult resident of the State of New Jersey with a

residence at 20 Fell Street, Trenton, New Jersey 08638.
Case 3:21-cv-11632-BRM-LHG Document1 Filed 05/21/21 Page 2 of 7 PagelD: 2

3. Defendant, Superior Court, is a political subdivision of the State of New Jersey

with a business address of 400 South Warren Street in Trenton, New Jersey 08650.
JURISDICTION AND VENUE

4. Jurisdiction is based upon Title VII of the Civil Rights Act of 1964, as
amended,42 U.S.C. §§ 2000¢, et seq.

5. The jurisdiction of this Court is also based upon 28 U.S.C. §§1331 and 1343, to
redress the unlawful deprivation of plaintiffs’ rights, secured, guaranteed and protected by
federal laws.

6. Pursuant to 28 U.S.C. §1391(b), venue resides in the District of New Jersey where
plaintiffs work and where the incidents and occurrences giving rise to the cause of action arose.

7. The Court may also exercise supplemental jurisdiction over state law claims set
forth herein pursuant to 28 U.S.C. §1367(a) and Fed.R.Civ.P. 18(a) since the state law claims
form part of the same case or controversy.

8. The plaintiffs have satisfied all jurisdictional prerequisites and exhausted
administrative remedies by filing complaints with the New Jersey Division of Civil Rights on or
about October 29, 2019. See Exhibits “A” and “B.”

9, Both plaintiffs’ complaints were received in the office of the New Jersey Division
of Civil Rights at the same time. See Exhibits “A” and “B.”

10. Ruth Jordan’s complaint was filed and given the Docket No. EL1 1 WG-67777.
Exhibit “C.”

11. Due to the dereliction of duty of the civil servants within the State of New Jersey

Division of Civil Rights, plaintiff Hilliard’s complaint was not filed. Plaintiff's counsel had to
Case 3:21-cv-11632-BRM-LHG Document1 Filed 05/21/21 Page 3 of 7 PagelD: 3

write multiple letters to confirm the filing date and receive a stamped filed copy culminating
with a letter to the Director of the Division of Civil Rights dated March 6, 2020. Exhibit “D.”

12. Thereafter, on March 27, 2020, the Division of Civil Rights docketed plaintiff
Hilliard’s complaint under EL11 WG-67892. Exhibit “E.”

13. The Division of Civil Rights has still failed to acknowledge the certified receipt
dates of the complaints on October 29, 2019, as the official filing date within the 180-day
statutory time period.

14. More than one hundred eighty days have elapsed since the filing of the complaints
with the New Jersey Division of Civil Rights.

15. Right-to-sue letters were requested for each plaintiff on October 27, 2020.
Exhibits “F” and “G.”

16. Once again, the civil servants of the State of New Jersey Division of Civil Rights
have been derelict in their duties and have failed to issue the “right to sue” letters which the
plaintiffs are entitled to by law. Continued phone calls to the Division of Civil Rights have been
futile. Accordingly, this Court should accept jurisdiction as if “right to sue” letters had been
issued and the complaint timely filed thereafter.

FACTS

17. Plaintiff, Alice Hilliard, has been employed by the defendant as a level J3
(Judiciary Clerk 3) administrative assistant since 1993.

18. —‘ Plaintiff, Ruth Jordan, has been employed by the defendant as a level J3
(Judiciary Clerk 3) administrative assistant since 2000.

19. The plaintiffs are in a protected class: African American, over age 40
Case 3:21-cv-11632-BRM-LHG Document1 Filed 05/21/21 Page 4 of 7 PagelD: 4

20. The defendant employs more than fifteen (15) persons and is subject to both the
New Jersey Law Against Discrimination (NJLAD) and Title VII of the Civil Rights Act of 1964.

21. In or about early 2018, defendant advertised an available level J4 (Judiciary Clerk
4) administrative assistant position which plaintiffs were amply qualified for.

22. __ Both plaintiffs applied for the advertised J4 position.

23. Both plaintiffs were interviewed for the position but were not selected.

24. The plaintiffs learned later that there were actually three J4 positions involved in
the selection process, Two of the three positions were filled with younger, Caucasian, and less
experienced women.

25. Plaintiff, Hilliard, had trained one of the two younger Caucasian women who
were selected for the available J4 positions.

26. —_ Also, while plaintiff Hilliard was out on a medical leave in early 2018 during the
selection process, her supervisor, Karl Goldenbaum, went through her desk. When she returned
to work on June 11, 2018, she found all her belongings had been packed up and moved into a
closet on the first floor. Mr. Goldenbaum told her it was only temporary because “they needed
space,” but complainant has been working in the closet ever since.

27. | Moreover, Goldenbaum reassigned Aneta Jaszcza, a younger (early 30s)
Caucasian female, to take plaintiff Hilliard’s former workstation. Hilliard had also trained
Jaszcza.

28. On May 22, 2019, the defendant posted another advertisement for an open J4
position after one of the three women selected in 2018 had left.

29. Both plaintiffs applied again for the J4 position.
Case 3:21-cv-11632-BRM-LHG Document1 Filed 05/21/21 Page 5 of 7 PagelD: 5

30. Both plaintiffs interviewed for the J4 position and, once again, were not selected.
Plaintiffs were notified in July 2019 of the defendant’s decision.

31. The person defendant selected for the J4 position was none other than Aneta
Jaszcza whom the plaintiff Hilliard had trained and to whom Goldenbaum had given Hilliard’s
former workstation when he moved Hilliard to the first floor closet.

32. Plaintiff Jordan has also been called upon since the announcement of Ms.
Jaszcza’s promotion to assist Ms. Jaszcza in the courtroom because Ms. Jaszcza was unfamiliar
with courtroom procedures.

COUNT I

33. Plaintiffs repeat and re-allege the allegations contained in the prior paragraphs of
the complaint as though they were set forth at length herein.

34. At all relevant times, defendant maintained a written policy prohibiting
discrimination and promising employees a work environment free from all forms of
discrimination in the hiring and promotion process.

35. | Under Restatement §219(2)(b), defendant Superior Court is directly liable to
plaintiffs for violating New Jersey’s Law Against Discrimination through its negligence and
recklessness in failing to implement, monitor and enforce its own policy.

36. Defendant’s negligence consisted of, inter alia, the following:

e failing to implement meaningful and effective training for employees regarding
their obligations and duties under the policy;
e failing to monitor administration of the policy to prevent discrimination in the

hiring process;
Case 3:21-cv-11632-BRM-LHG Document1 Filed 05/21/21 Page 6 of 7 PagelD: 6

¢ failing to assure promotions occurred on the basis of qualification for the
available position without regard for an applicant’s race or age;

37.  Asaresult of the defendant’s conduct, plaintiffs have suffered damages including
loss of income and privileges associated with advancement to the J4 level as well as emotional
distress.

WHEREFORE, plaintiffs, Alice Hilliard and Ruth Jordan, demand entry of judgment in
their favor and against the defendant Superior Court for compensatory damages, punitive
damages, attorney fees and expenses and such other relief as the Court may deem just and
proper.

COUNT II

38. Plaintiffs repeat and re-allege the allegations contained in the prior paragraphs of
their complaint as though they were set forth at length herein.

39. | Under Restatement §219(2)(d), defendant is vicariously liable to plaintiffs for
violating New Jersey’s Law Against Discrimination through the acts of Karl Goldenbaum and
others involved in the selection process as previously set forth herein.

40. Asaresult of the defendant’s conduct, plaintiffs have suffered damages including
loss of income and privileges associated with advancement to the J4 level as well as emotional
distress.

WHEREFORE, plaintiffs, Alice Hilliard and Ruth Jordan, demand entry of judgment in
their favor and against the defendant Superior Court for compensatory damages, punitive
damages, attorney fees and expenses and such other relief as the Court may deem just and

proper.
Case 3:21-cv-11632-BRM-LHG Document1 Filed 05/21/21 Page 7 of 7 PagelD: 7

COUNT III

41. Plaintiffs repeat and re-allege the allegations contained in the prior paragraphs of
her complaint as though they were set forth at length herein.

42. The same acts of age and racial discrimination recited herein which constitute
violations of the New Jersey Law Against Discrimination also constitute violations of Title VII
of the federal Civil Rights Act of 1964, and plaintiffs claim all the remedies provided for therein.

43.  Asaresult of the defendant’s conduct, plaintiffs have suffered damages including
loss of income and privileges associated with advancement to the J4 level as well as emotional
distress.

WHEREFORE, plaintiffs, Alice Hilliard and Ruth Jordan, demand entry of judgment in
their favor and against the defendant Superior Court for compensatory damages, attorney fees
and expenses and such other relief as the Court may deem just and proper.

JURY TRIAL DEMAND
Plaintiffs demand a trial by jury on all issues.
DESIGNATION OF TRIAL COUNSEL
Scott I. Fegley, Esq., is hereby designated as trial counsel for the plaintiff.
Scott I, Fegley /s/ SIF1933

Scott I. Fegley, Esq.

Attorney for Plaintiff

NJ Attorney I.D. No. 020871987

420 Sandalwood Avenue

Hamilton Square, NJ 08619

(609) 587-2696

(215) 493-8287

DATE: May 18, 2021
